Case 3:19-cv-00418-REP-RCY Document 25 Filed 05/18/20 Page 1 of 17 PageID# 190



                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                         /   1
                           Richmond Division

                                                                CLERK,

 Uhuru Baraka Rowe,
                    Plaintiff,

 vs.                                          AMENDED COMPLAINT

                                              Civil Action No. 3:19-cv-418

 Tracy S. Ray, T. L. Birckhead,
 B. Perkins, K. Clark, Michelle
 Carpenter, Natasha Perkerson,
 C. Coleman, L. Shaw, L. Taylor,
 M. Bradley,
                    Defendants.




                              I. INTRODUCTION

         This is a civil rights action filed by Uhuru Baraka Rowe, a

         state prisoner proceeding pro se, for damages pursuant to

         Title 42 U.S.C. § 1983 as a result of retaliation taken against

         him by Sussex II State Prison officials in response to his

         protected free speech, in violation of the First, Eighth and

         Fourteenth Amendments to the U.S. Constitution.

                       II. JURISDICTION AND VENUE

         The court has jurisdiction under Title 28 U.S.C. §§ 1331 and
         1343 (a)(3) and (a)(4).

         The United States District Court for the Eastern District of

         Virginia, Richmond Division, is the appropriate venue for
         this action under Title 28 U.S.C. § 1391 (b)(2) because the
         events giving rise to this action occurred in this district
         and division.
Case 3:19-cv-00418-REP-RCY Document 25 Filed 05/18/20 Page 2 of 17 PageID# 191



                              III. PLAINTIFF

 4.      Plaintiff Uhuru Baraka Rowe is and was at all times mentioned

         herein a prisoner of the Commonwealth of Virginia in the cus
         tody of the Virginia Department of Corrections. He is current
         ly confined in Greensville Correctional Center in Jarratt,
         Virginia.

                              IV. DEFENDANTS

 5.      Tracy S. Ray, at all times relevant to this complaint, was
         the Warden of Sussex 11 State Prison (SUSP). He was respon

         sible for the operation of the prison and for the general
         welfare of all inmates in the prison.

 6.      T. L. Birckhead, at all times relevant to this complaint,
         was the Operations Manager of SUSP. She was responsible
         for managing the daily operations of certain departments
         within the prison, including the Mailroom Department.

 7.      B. Perkins, at all times relevant to this complaint, was
         the Unit Manager of Housing Unit 3 at SUSP. He was re
         sponsible for the daily operations of the unit and for the
         general welfare of all inmates in the unit.
 8.      K. Clark, at all times relevant to this complaint, held
         the rank of Major and was the Chief of Security of SUSP.
         He was responsible for overseeing the overall security of
          the prison.

 9.      Michelle Carpenter, at all times relevant to this complaint,
         held the rank of Lieutenant and was the Chief Intelligence
         Officer of SUSP. She was responsible for overseeing the

          investigation of inmates at the prison.
Case 3:19-cv-00418-REP-RCY Document 25 Filed 05/18/20 Page 3 of 17 PageID# 192


 10.     Natasha Perkerson, at all times relevant to this complaint,
         was an Intelligence Officer of SUSP. She was responsible

         for conducting investigations of inmates at the prison
         under the supervision of Defendant Carpenter.

 11.     C. Coleman, at all times relevant to this complaint, held

         the rank of Sergeant and was assigned to Housing Unit 1
         at SUSP. He exercised auxiliary supervisory powers with

         in the unit.

 12.     L. Shaw, at all times relevant to this complaint, was the

         Senior Counselor and work Program Assignment Reviewer (PAR)
         of SUSP. She was responsible for the management and oper

         ation of the prison's offender work program.

 13.     L. Taylor, at all times relevant to this complaint, was the

         Institution Program Manager (IPM) of SUSP. She was respon
         sible for overseeing all work programs at the prison.

 14.     M. Bradley, at all times relevant to this complaint, was

         the Division of Education (DOE) Instructor for the Adult

         Basic Education (ABE) class at SUSP. She was responsible

         for instructing offenders assigned to the class as well as

         supervising offender tutors and aides.
 15.     At all times mentioned in this complaint, each defendant

         acted under the color of state law and are sued in their

         individual and official capacities.

                                  V. FACTS

 16.    Plaintiff, Uhuru Baraka Rowe, is a socially conscious and
        politically active prisoner who, among things, writes essays
        and position papers that are often critical prison conditions
        and prison officials.
Case 3:19-cv-00418-REP-RCY Document 25 Filed 05/18/20 Page 4 of 17 PageID# 193



  17.     Plaintiff routinely mails his writings to outside acquain

          tances via U.S. postal mail and JPay secure electronic

          messaging (JPay emails).
  18.     Plaintiff's acquaintances then post them on his blog at

          https://consciousprisoner.wordpress.com in an effort to
          raise public awareness about what Plaintiff believes to

          be inhumane prison conditions.

  19.     According to a transcript of the deposition of Defendant
          Carpenter in the case of Rowe v. Clarke, No. 3:18-cv-780

         (E.D.Va. 2018), sometime in February or March of 2018,
          Defendants Carpenter and Perkerson learned of Plaintiff's

          blog from Ms. Ryan, a Commercial Arts teacher at SUSP.

         (See Carpenter's Deposition Transcript, p. 6, lines 12-18
          at Exhibit A).

  20.     Defendant Carpenter began investigating Plaintiff solely

          because of the existence of his blog. (Carpenter's Tran
          script, p. 20, lines 14-20).
  21.     Defendant Carpenter advised Defendant Perkerson to contact

          Defendant Birckhead about how to obtain a mail cover that

          will allow them to monitor, open and read Plaintiff's in

          coming and outgoing mail. (Carpenter's Transcript, p. 53,
          lines 1-4).

  22.     Defendant Birckhead instructed Defendants Carpenter and

          Perkerson on how to request the mail cover from Defendant

          Ray. (Carpenter's Transcript, p. 53, lines 4-6).
  23.     Defendants Carpenter and Perkerson requested and was granted
Case 3:19-cv-00418-REP-RCY Document 25 Filed 05/18/20 Page 5 of 17 PageID# 194


        a mail cover by Defendant Ray without inquiring why the mail
        cover was needed and without having been provided with any
        evidence that Plaintiff had used his correspondence to en

        gage in illegal or criminal activities.

 24.    On information and belief, on or about May 8, 2018, Defen
        dants Carpenter and Perkerson, at the direction of Defendant

        Birckhead, intercepted one of Plaintiff's outgoing letters
        containing a position paper he authored entiled, "A Call to
        Action." (See Position Paper at Exhibit B).
 25.    The position paper, dated May 8, 2018, contained a detailed
        discription of what Plaintiff believed were unconstitutional

        and inhumane conditions at SUSP; e.g. dirty and potentially
        contaminated drinking water, substandard food, arbitrary
        group punishment, critical understaffing levels, and the pre

        ventable deaths of over 12 prisoners due to deliberate in

        difference, neglect and drug overdoses.
 26.   The position paper also contained a recommendation that a

        peaceful rally be held at the headquarters of the Department
       of Corrections (VDOC) in Richmond, Virginia in order to raise
        public awareness about the issues detailed in the position

        and to pressure VDOC offials to remedy those issues.
 27.    On the morning of May 10, 2018, Plaintiff's cell was searched

        by two subordinate intelligence officers who were, upon in

       formation and belief, acting under the direction of Defen

       dant Carpenter.

 28.   Approximately 30 minutes after the search of Plaintiff's cell
Case 3:19-cv-00418-REP-RCY Document 25 Filed 05/18/20 Page 6 of 17 PageID# 195


        was completed, two correctional officers came to Plaintiff's

        cell, handcuffed him and escorted him to the Restrictive

        Housing Unit (RHU).

 29.    Once in the RHU, Plaintiff was issued an Institutional Classi

        fication Authority (ICA) Hearing Notification form advising
        him that he was assigned to General Detention status pend
        ing an investigation by the intelligence unit and that he was
        scheduled to appear at a formal due process hearing before
        the ICA on or after May 15, 2018. (See ICA Notification Hear

        ing form at Exhibit C).

 30.    Although Plaintiff checked the box on the ICA form indicating
        his desire to attend the hearing, he was denied the right to
        do so when Defendant Perkins conducted the hearing without
        Plaintiff being present.

 31.    In the afternoon of May 15, 2018, Plaintiff was handcuffed

        and escorted from his cell to an interview room where he was

        interrogated by Defendants Carpenter and Perkerson concerning
        the issues raised in his position paper, the rally that it
        recommended and the writings on his blog about the conditions
        at SUSP.

 32.    At the end of the interview. Defendant Carpenter informed
        Plaintiff he would remain in the RHU until the completion
        her invesitgation.

 33.    On May 24, 2018, Plaintiff was released from the RHU back to
        General Population and was assigned his personal property
        that had been inventoried and stored by Defendant Coleman.



                                      b
Case 3:19-cv-00418-REP-RCY Document 25 Filed 05/18/20 Page 7 of 17 PageID# 196



 34.    Upon examining his personal property, Plaintiff noticed that

        several of his political books and magazines were missing and
        had been either stolen or confiscated by Defendant Coleman,
        including The Insurrectionist, Cointelpro: The FBI's Secret

        War on Political Freedom, Queer (in)Justice, Fundamental Po
        litical Line of the Maoist Internationalist Ministry of
        Prisons, Maoist Internationalist Ministry (MIM) Theory 2/3,

        MIM Theory 4, MIM Theory 5, MIM Theory 6, MIM Theory 8 and
        MIM Theory 10.

 35.    On May 28, 2018, four days after being released from the RHU,

        Plaintiff reported for his work assignment as a Department
        of Education (DOE) aide for Defendant Bradley who had on.
        May 8, 2018, recommended Plaintiff for the job, (See Work
        Assignment Form at Exhibit 0).
 36.    When Plaintiff reported for work on May 28, 2018, Defendant

        Bradley informed him that he was terminated from his work

        assignment. When Plaintiff asked why he was terminated.
        Defendant Bradley advised him that "The decision came down

        from up top."

 37.    On May 30, 2018, Defendant Bradley initiated a Work Program
        Termination Request and listed the reason for requesting

        the termination as "Due to Adminstrative reasons, at this
        time, you will not be permitted to work in the DCE area."

       (See Work Program Termination Request at Exhibit E).
 38.    On May 30, 2018, Defendants Shaw and Taylor approved De
        fendant Bradley*s termination request without conducting an
Case 3:19-cv-00418-REP-RCY Document 25 Filed 05/18/20 Page 8 of 17 PageID# 197



        Informal PAR Hearing where Plaintiff would have had the

        opportunity to appear before Defendant Shaw to determine

        if Plaintiff should return to work or be removed from the

        job, as required by the Implementation Memorandum for VDOC

        Operating Procedure 841.2.

 39.    Plaintiff submitted an Offender Request, dated May 29, 2018,

         to Defendant Shaw inquiring about the status of his job.

        (See Offender Request at Exhibit F).
 40.    In her June 4, 2018 response to the request. Defendant Shaw

        advised Plaintiff that "... according to information, that
        [she] received from Administration [she] was instructed that
        [Plaintiff] were not to work in the DCE [Department of Cor
        rections Education] area." Defendant did not specifically
        state what the "information" was that she received or the

        name of the person in "administration" who instructed her to

        terminate Plaintiff from his job.

 41.    Plaintiff submitted another Offender Request to Defendant

        Shaw, dated June 28, 2018, requesting a copy of the Incident

        Report that would reflect the specific reason(s) why he was
        terminated from his job. (See Offender Request at Exhibit G)
 42.    In her June 6, 2018 response. Defendant Shaw advised Plain

        tiff the request would be forwarded to Defendant Clark for

        a response.


 43.    In his response reflected at the bottom of the request at

        Exhibit G, Defendant Clark advised Plaintiff that "No inci

        dent reports will be forwarded to offenders. I as the Chief

        of Security is who approves and disapproves any support


                                     s
Case 3:19-cv-00418-REP-RCY Document 25 Filed 05/18/20 Page 9 of 17 PageID# 198


        build (sic) work. I did not chose you at that time."
 44.    However Defendant Clark did in fact chose (i.e. approve)
        Plaintiff to work in the support building area of the DCE
        as Defendant Bradley's aide as reflected by his signature

        of approval in Section IV of the Work Assignment Form at

        Exhibit D.

 45.    Because Defendant Shaw forward the request at Exhibit G to

        Defendant Clark for his response and because Defendant

        Clark falsely claimed that he not approve Plaintiff to work
        as Defendant Bradley's aide, it is plausible that Defendant

        Clark directed Defendants Bradley, Shaw and Taylor to ter
        minate Plaintiff from his job.

 46.    According to a transcript of a deposition given by Defen
        dant Carpenter on May 31, 2019 in the matter of Rowe v.
        Clark, Civil Action No. 3:18-cv-780 (See Carpenter's Tran
        script at Exhibit A) the following facts were revealed:
 47.    In May 2018, Defendants Carpenter and Perkerson learned
        that Plaintiff had an online blog on which he posted his

        political writings, most of which are critical of prison
        officials and conditions in prison.
 48.    Sometime thereafter. Defendant Perkerson contacted De

        fendant Birckhead to inform her of the existence of

        Plaintiff's blog and inquired about what steps to take.
 49.    Defendant Birckhead then instructed Defendant Perkerson

        to get a mail cover from Defendant Ray.
 50.    Defendant Carpenter submitted a request to Defendant        Ray for
        a mail cover.
Case 3:19-cv-00418-REP-RCY Document 25 Filed 05/18/20 Page 10 of 17 PageID# 199


   51.    Defendant Ray granted Defendant Carpenter's request for a
          mail cover to open and read all of Plaintiff's incoming

         and outgoing mail without any evidence or suspicion that
         his correspondence, specifically his outgoing correspondence,

         violated state or federal laws or threatened the security
         of the prison in violation of VDOC Operating Procedure
         803.1.

  52.    Thereafter, Defendants      Carpenter and Perkerson began inter
         cepting and censoring Plaintiff's incoming and outgoing
         U.S. Postal mail and JPay Electronic Secure Messages (JPay

         e-mails).

  53.    On June 1, 2018, Plaintiff attempted to send, via JPay e-mail,
          the following two political essays to outside acquaintances
         so they could be posted on his blog and disseminated to var

         ious media outlets and human rights organizations: "Life at
         Sussex 2 State Prison-Revisited" and "Sussex 2 State Prison

         is a Potemkin Prison." (See Life at Sussex 2 State Prison at

         Exhibit h and Sussex 2 State Prison is a Potemkin Prison at

         Exhibit X).

  54.    Defendants Carpenter and Perkerson, under the direction of

         Defendant Birckhead, intercepted and censored the above two
         essays.

  55.    On June 6, 2018, June 20, 2018 and June 21, 2018, Plaintiff
         received a total of ten (10) notifications from a JPay rep
         resentatives advising him that the JPay e-mails containing

         the above two essays had been censored due to a "violation
         of COPD, Law, or DOC Policy."

  56.    Plaintiff was never notified by Defendants Carpenter, Perker-

                                    \0
Case 3:19-cv-00418-REP-RCY Document 25 Filed 05/18/20 Page 11 of 17 PageID# 200


         son or Birckhead that the JPay e-mails containing the above

         two essays had been censored as required by VDOC Operating

        Procedure 803.1.


                              VI. LEGAL CLAIMS

  57.   Plaintiff reallege and incorporate by reference paragraphs
         16-56.

  58.    On or about May 8, 2018, Defendants Carpenter, Perkerson and

         Birckhead violated Plaintiff's rights under the First and
         Fourteenth Amendments to the U.S. Constitution when they,

         without giving proper notice to Plaintiff, deliberately,
         maliciously and wantonly intercepted and censored his out
         going U.S. postal mail containing his position paper at

         Exhibit B.

 59.    On or about May 10, 2018, on information and belief. Defendants
         Carpenter and Perkerson, under the direction of Defendant

         Birckhead, violated Plaintiff's rights under the First,
         Eighth and Fourteenth Amendments to the U.S. Constitution when

         they deliberately, maliciously and wantonly subjected Plain
         tiff to 14 days in an isolation cell in the RHU, for 22-24
        hours a day where he suffered physical and psychological
         torture, as part of a larger conspiracy to retaliate against

        him for his protected speech in his position paper and other
         writings on his blog that are critical of prison officials.
 60.    On or about May 10, 2018, on information and belief. De
        fendant Coleman violated Plaintiff's rights under the First
        and Fourteenth Amendments to the U.S. Constitution when he,
         without cause and without giving proper notice to Plaintiff,
        deliberately, maliciously and wantonly confiscated or de-

                                      w
Case 3:19-cv-00418-REP-RCY Document 25 Filed 05/18/20 Page 12 of 17 PageID# 201



        stroyed his political literature as described in paragraph
        34 as part of a larger conspiracy to retaliate against him
        for his protected speech in his position paper and other

        writings on his blog that are critical of prison officials.
 61.    On or about May 15, 2018, Defendant Perkins violated Plain

        tiff's First, Eighth and Fourteenth Amendments to the U.S.
        Constitution when he, without cause and without giving prop
        er notice to Plaintiff, deliberately, maliciously and wan

        tonly denied Plaintiff, while he was in theRHU, the right
        to appear at a formal due process hearing before the ICA as

        part of a larger conspiracy to retaliate against him for his

        protected speech in his position paper and other writings on
        his blog that are critical of prison officals.

 62.    On or about May 30, 2018, Defendants Bradley, Shaw and Taylor,
        under the direction of Defendant Clark, violated          Plaintiff's
        rights under the First and Fourteenth Amendments to the U.S.

        Constitution when they, without cause and without giving
        proper notice or a hearing to Plaintiff, deliberately, ma
        liciously and wantonly terminated him from his job assignment
        as part of a larger conspiracy to retaliate against him for
        his protected speech in his position paper and other writings
        on his blog that are critical of prison officials.

 63.    From June 6, 2018 through June 21, 2018, Defendants Carpenter
        and Perkerson, under the direction of Defendant Birckhead,
        violated Plaintiff's rights under the First and Fourteenth

        Amendments to the U.S. Constitution when they, without cause
        and without giving proper notice to Plaintiff, deliberately.
Case 3:19-cv-00418-REP-RCY Document 25 Filed 05/18/20 Page 13 of 17 PageID# 202


        maliciously and wantonly intercepted and censored his JPay

        e-mails containing the essays at Exhibits I and J as part

        of a larger conspiracy to retaliate against him for his pro

        tected speech in his position paper and other writings on

        his blog that are critical of prison officials.

 64.    In May of 2018, Defendant Ray violated Plaintiff's rights
        under the First and Fourteenth Amendments to the U.S. Con

        stitution when he, without cause and without knowledge, sus

        picion or evidence that Plaintiff had used his mail to en

        gage in criminal activity or threaten to security of the

        prison, deliberately, maliciously and wantonly granted De

        fendant Carpenter's request for a mail cover as part of a

        larger conspiracy to retaliate against him for his protected

        speech.

 65.    On or about May 30, 2018, Defendant Clark, on information and

        belief, violated Plaintiff's rights under the First and Four
        teenth Amendments to the U.S. Constitution when he, without

        cause and without giving proper notice to Plaintiff, delib

        erately, maliciously and wantonly directed Defendants Bradley,

        Shaw and Taylor to terminate Plaintiff from his job assignment
        as part of a larger conspiracy to retaliate against him for

        his protected speech in his position paper and other writings

        on his blog that are critical of prison officials.

 66.    It is well established that a public official, including a pris'
        on official, may not misuse his or her power to retaliate a-

        gainst an individual for the exercise of a valid constitutional

        right. Trulock v. Freeh, 275 F.3d 391, 405 (4th Cir. 2001).


                                       \3
Case 3:19-cv-00418-REP-RCY Document 25 Filed 05/18/20 Page 14 of 17 PageID# 203



 67.    It is also well established that in order to prevail on a

        First Amendment retaliation claim, Plaintiff must prove three

        elements: (i) that his speech was protected; (ii) that defen

        dants' alleged retaliatory actions adversely affected his con
        stitutionally protected speech; and (iii) that a causal rela

        tionship existed between his speech and defendants' retaliatory

        action. Booker v. S.C. Dep't of Corr., 855 F.3d 533, 536 (4th
        Cir. 2017), citing Suarez Corp. Indus, v. McGraw, 202 F.3d 676,

        686 (4th Cir. 2000).

 68.    It is also well established that "Prison officials may not cen

        sor an inmate's correspondence simply to eliminate unflattering

        or unwelcome opinions or factually inaccurate statements." Pro-
        cunier v. Martinez, 416 U.S. 396, 413 (1974).
 69.    Plaintiff's criticisms of the living conditions and officials

        at SUSP contained within his position paper at Exhibit B and

        his two essays at Exhibits 1 and J is protected free speech

        under the First Amendment to the U.S. Constitution.

 70.    Upon information and belief. Plaintiff contends that because of

        his protected speech. Defendants individually and collectively

        retaliated against him as detailed in paragraphs 16-56.

 71.    The causal connection between Plaintiff's protected speech and
        Defendants' adverse retaliatory actions is established by tem
        poral proximity and chronology of those adverse actions.

 72.    Almost immediately after Defendants Carpenter, Perkerson and

        Birckhead intercepted and became aware of Plaintiff's position

        paper and other writings on this blog, all of the adverse ac

        tions occurred within a span of just 28 days.


                                    14
Case 3:19-cv-00418-REP-RCY Document 25 Filed 05/18/20 Page 15 of 17 PageID# 204



 73.    The chronology of Defendants' adverse actions and their tem

        poral proximity to the interception and knowledge of Plaintiff's
        position paper and other writings on his blog establishes a

        causal connection between the two and raises an inference of a

        retaliatory motive.

 74.    Plaintiff's claim of retaliation and the conspiratorial nature
        of it is further bolstered by the following acts:

              • Defendant Clark's false statement on the Offender

                Request at Exhibit G that he did not choose, i.e.

                hire Plaintiff to work as an educational aide when

                signature of approval is present on the Work As

                signment Form at Exhibit D.

              • Defendant Shaw's vague response on the Offender Re

                quest at Exhibit F that "according to information
                that [she] received from Administration, [she] was

                instructed that [Plaintiff] were not to work in the

                DCE area."

              • Plaintiff's Attorney, Beth A. Norton, was led to be

                lieve that Plaintiff had not been reassigned to the

                RHU when she called SUSP to inquire about his well-

                being. CSee i\V\orTne^          'Dec\orQ\\on a\      3)
 75.    These acts bolsters Plaintiff's claim that individual adverse

        actions taken against him by Defendants were a coordinated

        effort to punish him for the criticisms of the conditions and

        and officials at SUSP contained within his position paper

        and other writings on his blog.


                                         \s
Case 3:19-cv-00418-REP-RCY Document 25 Filed 05/18/20 Page 16 of 17 PageID# 205


  76.    Had it not been for Attorney Beth A. Norton repeatedly call

         ing to the prison to inquire about Plaintiff's well-being
         and his supporters at the May 24, 2018 rally at the head

         quarters of the VADOC demanding his release from the RHU,

         Plaintiff would have been held in the RHU for much longer

             14 days and the retaliatory actions of Defendants likely

         would have escalated.

  77.    Finally, Plaintiff contends that, if it weren't for the crit

         icisms of the conditions and officials at SUSP contained

         in his position paper and other writings on his blog, none

         of the adverse retaliatory actions taken against him by De

         fendants would have occured and because they did occur.

         Plaintiff suffered mental and physical injuries.

  WHEREFORE, Plaintiff respectfully prays that this court enter
  judgment granting Plaintiff;
  78.    A declaration that the adverse acts, and omissions described

         herein violated Plaintiff's rights under the First, Eighth
         and Fourteenth Amendments to the U.S. Constitution and laws
         of the United States of America.

  79.    Compensatory damages in the amount of $5,000 against each
         Defendant, jointly and severally.

  80.    Punitive damages in the amount of $20,000 against each de
         fendant.

  81.    A jury trial on all issues triable by jury.
  82.    Plaintiff's costs in this suit.

   83.   In additional relief this court deems just, proper and equi
          table.


                                         \(0
Case 3:19-cv-00418-REP-RCY Document 25 Filed 05/18/20 Page 17 of 17 PageID# 206


  Dated; |\pr'\\ \5^Z02o

                          Respectfully submitted,


                           UVxAAAAA
                        Uhuru Baraka Rowe, #1131545
                      Greensville Correctional Center
                            901 Corrections Way
                          Jarratt, Virginia 23870


                                 DECLARATION


        Pursuant to Title 28 U.S.C. § 1746, I, Uhuru Baraka Rowe, the

  Plaintiff herein, declares under the penalty of perjury that the
  matters alleged herein are true, except as to matters alleged on
  information and belief, and, as to those, I believe them to be
  true.



  Executed on this \S       day of         \\   > 2020.

                                UVuAnAA fi&WC
                              Uhuru Baraka Rowe




                                     IT-
